55 B.R. 355 (1985)
UNITED STATES of America, Appellant,
v.
Garland D. ROBINSON, Appellee.
Bankruptcy No. 85-331-Civ-J-14.
United States District Court, M.D. Florida, Jacksonville Division.
August 19, 1985.
David E. Dearing, U.S. Dept. of Justice, Washington, D.C., for plaintiff.


*356 ORDER
SUSAN H. BLACK, District Judge.
For the reason of appellee's failure to file a brief, it is
ORDERED:
1. That the Bankruptcy Court's February 4, 1985, Order Granting Final Summary Judgment for Defendant and Dismissing Adversary Proceeding is hereby reversed.
2. That the obligations imposed upon defendant-appellee Garland D. Robinson by the Final Judgment of August 26, 1983, are hereby reinstated.